      Case 3:20-cv-05503-RV-HTC Document 7 Filed 02/11/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
UNITED STATES OF AMERICA

     VS                                         CASE 3:20-cv-05503-RV-HTC

ESCAMBIA COUNTY

                           REFERRAL AND ORDER

Referred to Judge Vinson on   02/10/2021
Type of Motion/Pleading United States of America’s Notice of Election
to Decline Intervention
Filed by: Plaintiff              on 02/09/2021   Doc. No. 6
( ) Stipulated/Consented/Joint Pleading
RESPONSES:
                                 on              Doc. No.
                                 on              Doc. No.
                                 JESSICA J. LYUBLANOVITS
                                 CLERK OF COURT


                                  /s/ UtÜutÜt eÉzxÜá
                                  Deputy Clerk: Barbara Rogers

                                  ORDER
Upon consideration of the foregoing, it is ORDERED this 11th day of
    February     , 2021, that:
     (a)The requested relief is GRANTED. The United States has asked (1)
that it be given notice and opportunity to consent before this cause is
dismissed, and (2) that all pleadings, orders, and notices of appeal
filed in the case be served upon the United States. It shall have the
retained right to do so.
     (b) The seal in this case is hereby LIFTED.


                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE
